IN THE SUPREME COURT OF THE STATE OF NEVADA


                 STEPHEN BEST,                                        No. 65056
                                          Appellant,
                                  V S.
                 DEMETE ROSS,
                                          Respondent.
                                                                            FILED
                                                                             MAR 2 1 2016
                                                                                      EAAAN
                                                                              gal
                                                                                Ai - V diet ar
                                         ORDER DISMISSING APPEAL

                             Cause appearing, appellant's motion for a voluntary dismissal
                 of this appeal is granted. This appeal is dismissed. NRAP 42(b).
                            It is so ORDERED.



                                                       CLERK OF THE SUPREME COURT
                                                       TRACE K. LINDEMAN

                                                       BY: at




                 cc:   Hon. Cheryl B. Moss, District Judge, Family Court Division
                       Lewis Roca Rothgerber Christie LLP/Las Vegas
                       Michele L. Roberts
                       Eighth District Court Clerk




 SUPREME COURT
            OF
      NEVADA



CLERK'S ORDER

 (01-1947